Citation Nr: 0007195	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-32 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse, for the purposes of receiving Department of 
Veterans Affairs benefits.


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.G., and A.G.


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which determined that the regulatory 
provisions covering continuous cohabitation had been 
satisfied by the appellee and that the appellant's marriage 
to the veteran was not deemed valid for VA benefits.


FINDINGS OF FACT

1.  In December 1953, the veteran was married to the 
appellee, in New Hampshire; the veteran and the appellee 
separated by mutual agreement and were never divorced.

2.  In September 1981, the veteran was married to the 
appellant in Nevada; they lived together continuously in 
California, Massachusetts, and Nevada, until the veteran's 
death.

3.  Both the appellant and appellee have filed claims for VA 
death benefits.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for purposes of receiving VA 
benefits have not been met.  38 U.S.C.A. §§ 103(c), 1102, 
5107 (West 1991); 38 C.F.R. §§ 3.1, 3.50, 3.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent facts

In a January 1970 rating decision, the veteran was granted a 
total rating based upon individual unemployability due to 
service-connected disability, effective from July 1969.  In a 
response to a VA Social Security number solicitation dated in 
July 1991, the veteran reported that his spouse was the 
appellant.  This constitutes the first notice to VA that the 
appellant was the veteran's spouse.

In a January 1994 submission, the veteran again indicated 
that his wife was the appellant.

The first contradictory statement concerning the identity of 
the veteran's spouse is contained in correspondence received 
in March 1994 in which the veteran declared that his wife was 
the appellee.  The veteran also reported that he maintained a 
legal residence in Massachusetts and that he moved to Nevada 
for health reasons.  He then submitted a marriage certificate 
from the state of New Hampshire, showing that he was married 
to the appellee in March 1953. 

In a letter dated in May 1994, the veteran stated that he had 
separated from the appellee because she refused to care for 
him in his infirmity.  The veteran explained that this was a 
mutual agreement that had not been legalized.  The veteran 
further elaborated by saying that he considered the appellant 
to be a live-in companion upon whom he depends for care.  In 
his view, there was only one marriage and that was to the 
appellee.

A death certificate shows that the veteran died on September 
[redacted], 1995; the death certificate lists the appellant 
as the veteran's wife.  The appellant filed for dependency and 
indemnity compensation as the surviving spouse and for burial 
benefits in September 1995.  She submitted a marriage 
certificate from the State of Nevada showing that the veteran 
married the appellant on September 5, 1981.  A copy of the 
veteran's last will and testament signed in July 1988 states 
that the veteran appointed his "wife" - the appellant - as 
executrix of his estate.  Also, reports are of record showing 
that searches in Massachusetts and Nevada were negative for a 
divorce decree relative to the appellee and veteran.  In an 
administrative decision issued in January 1997, the RO 
determined that the appellant had a marriage to the veteran 
that was deemed valid for VA benefits purposes, as there had 
been no claim filed by a legal surviving spouse.

The appellee filed for dependency and indemnity compensation 
benefits in December 1996.  In an affidavit signed in 
November 1995 and received in December 1996, the appellee 
attested to the fact that her marriage to the veteran had 
never been dissolved by divorce before his death.  She was 
determined to be the veteran's surviving spouse for VA 
benefits purposes in the May 1997 decision on appeal.

In addition to statements from both parties to this appeal, 
the evidence of record includes statements from acquaintances 
received in September 1997 who attested to their belief that 
the veteran had been legally divorced before he married the 
appellant.  

At her personal hearing at the RO in September 1997, the 
appellant testified that she was married to the veteran in 
Las Vegas, Nevada in September 1981 and that they were 
residing in California at the time.  She testified that she 
was aware of his prior marriage and that she was of the 
opinion that he had been legally divorced from the appellee 
at the time of her marriage to the veteran.  She stated that 
from 1981 to 1984 she lived with the veteran in California.  
She stated that they moved to Lawrence, Massachusetts in 
1984, before moving to Nevada in 1987; they resided in Nevada 
until the time of the veteran's death.  The appellant's 
sister and brother-in-law testified that they were similarly 
unaware of the fact that the veteran had not been divorced 
from the appellee.

At her personal hearing before the undersigned Member of the 
Board, the appellant reported that she had cared for the 
veteran for 14 years while they lived together as husband and 
wife.  She testified that she was responsible for terminal 
care of the veteran and all funeral arrangements.  She 
testified that she was aware that the veteran was sending 
money to the appellee from their common funds.  The appellant 
submitted copies of California law at her hearing.  This 
material does not constitute evidence for which a waiver of 
RO consideration is required.

Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 C.F.R. § 3.54 (1999); see 38 U.S.C.A. § 1102 
(West 1991).  Spouse means a person of the opposite sex who 
is a wife or husband and the term surviving spouse means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50.  A marriage "means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the rights to benefits accrued."  38 C.F.R. § 
3.1(j); see 38 U.S.C.A. § 103(c).

Board review of the applicable law of California, reveals 
that bigamous and polygamous marriages are void.  
Specifically, the California Code states:

(a) A subsequent marriage contracted by a person during 
the life of a former husband or wife of the person, with 
a person other than the former husband or wife, is 
illegal and void from the beginning, unless: 

(1) The former marriage has been dissolved or adjudged a 
nullity before the date of the subsequent marriage. 

(2) The former husband or wife (i) is absent, and not 
known to the person to be living for the period of five 
successive years immediately preceding the subsequent 
marriage, or (ii) is generally reputed or believed by 
the person to be dead at the time the subsequent 
marriage was contracted. 

(b) In either of the cases described in paragraph (2) of 
subdivision (a), the subsequent marriage is valid until 
its nullity is adjudged pursuant to subdivision (b) of 
Section 2210. 

Cal Fam Code § 2201 (1999).

Applicable Nevada state law provides:

All marriages which are prohibited by law because of: 

Either of the parties having a former husband or wife 
then living, if solemnized within this state, are void 
without any decree of divorce or annulment or other 
legal proceedings. 

Nev. Rev. Stat. Ann. § 125.290 (2000).

Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, where an 
attempted marriage of a claimant to the veteran was invalid 
by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (1) the marriage occurred 1 
year or more before the veteran died (or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage); (2) the claimant 
entered into the marriage without knowledge of the 
impediment; (3) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  A temporary 
separation will not break the continuity of the cohabitation.  
Id.  Furthermore, the statement of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  Id.  

In this case, the appellant contends that she should be 
recognized as the veteran's surviving spouse because she and 
the veteran were formally married in September 1981, and she 
did not violate the continuous cohabitation rule.  After 
analyzing the applicable state laws, the Board concludes that 
the appellant's marriage to the veteran was void from its 
inception.  Given that the appellant and the veteran were 
residing in California at the time of their marriage and in 
Nevada at the time of the veteran's death, the appellant's 
relationship with the veteran does not meet the 38 C.F.R. § 
3.1(j) definition of marriage.  The Board has reviewed the 
material submitted by the appellant at her July 1999 hearing 
bearing on the state's putative spouse doctrine.  While this 
doctrine may entitle the appellant to rights to the veteran's 
property under state law, the doctrine does not serve to 
validate her marriage to the veteran for VA benefits 
purposes.

There is no dispute that the veteran and the appellant were 
married by ceremony, as evidenced by the marriage 
certificate, but for VA purposes she could not legally marry 
the veteran because he had never divorced the appellee, and 
the appellee was not at fault in the separation between her 
and the veteran.  The evidence shows that it was the veteran 
who left the appellee and that the separation was by mutual 
consent related to health reasons, and there was no intent on 
the part of the surviving spouse to desert the veteran.  The 
Board does note that in the veteran's own words, the appellee 
refused to care for him and that this precipitated their 
separation.  However, the fact remains that it was the 
veteran who left the appellee and the veteran stated that 
they separated by mutual agreement.  Moreover, the veteran 
reported to VA in the above-cited correspondence that he 
considered the appellee to be his one legal wife.  The Board 
is of the opinion that this documentary evidence weighs 
against a finding that the veteran was deserted by the 
appellee.

The Board acknowledges the many documents in the claims file 
authored by the veteran that list the appellant as his wife.  
However, in his May 1994 letter the veteran definitively 
stated that there was no legal dissolution of his first 
marriage.  The appellee has also confirmed that no divorce 
was obtained.  

Based on the evidence of record, and in light of the law and 
regulations governing this appeal, the Board concludes that 
the appellant may not be recognized as the veteran's 
surviving spouse for VA purposes because of the prior 
subsisting legal marriage between the veteran and the 
appellee in December 1953. 

The Board realizes that a marriage may still be deemed valid, 
if certain requirements are met, in cases involving a legal 
impediment prior to marriage if the appellant was unaware of 
the legal impediment at the time of marriage.  See 38 C.F.R. 
§ 3.52; Colon, 9 Vet. App. 104.  In the present case, 
however, because the appellee also filed a claim for VA death 
benefits and she is the veteran's legal surviving spouse, the 
appellant's marriage to the veteran cannot be deemed valid 
unless there is a bar to payments to the appellee as the 
legal surviving spouse.  Here, payments to the appellee are 
not barred by the continuous cohabitation requirement of 
38 C.F.R. § 3.53. 

In summary, the appellee had a legal marriage to the veteran, 
and was never formally divorced from the veteran.  As a 
result, the appellant's marriage to the veteran was void 
under applicable state laws.  The appellant has not presented 
evidence to overcome that legal impediment, such as evidence 
that would invalidate the veteran's marriage to the appellee.  
Therefore, the appellant may not be recognized as the 
veteran's surviving spouse for purposes of receiving VA 
benefits.  


ORDER

The Board having determined that the appellant may not be 
recognized as the veteran's surviving spouse for VA purposes, 
the appeal is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

